Case 1:17-cr-00027-JPJ-PMS Document 117 Filed 04/03/19 Page 1 of 1 Pageid#: 287




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
                                             )              ORDER
 v.                                          )        Case No. 1:17cr00027
                                             )
 JOEL A. SMITHERS,                           )
    Defendant,                               )
                                             )


       This matter is before the court on the Motion For Extension Of Time To File
 Expert Report And To Release Records For Expert To Review, (Docket Item No.
 111) (“Motion”), filed by counsel for the defendant. The Motion seeks to allow
 defense counsel to release certain medical records provided by the Government to
 Linda Cheek for her review and to grant the defendant an extension of time to
 provide an expert witness report from Cheek to the Government. This matter is
 scheduled for trial beginning April 29, 2019. Granting the defendant’s motion
 likely would cause yet another continuance of the trial of this case, which has been
 on the court’s docket since the return of the original Indictment on September 12,
 2017, or result in prejudice to the Government. For these reasons, the Motion is
 DENIED.
       The Clerk’s Office shall provide a copy of this Order to all counsel of
 record.

                                       ENTER:        April 3, 2019.


                                       /s/   Pamela Meade Sargent
                                             UNITED STATES MAGISTRATE JUDGE

                                             1
